Citation Nr: 0110596	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  99-14 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an effective date prior to February 26, 
1996 for a grant of service connection for peripheral 
neuropathy, peripheral vascular disease, and arthritis of 
both lower extremities secondary to cold exposure with loss 
of use of both lower extremities.

2.  Entitlement to an effective date prior to February 26, 
1996 for a grant of service connection for peripheral 
neuropathy of the right upper extremity secondary to cold 
exposure.

3.  Entitlement to an effective date prior to February 26, 
1996 for a grant of service connection for peripheral 
neuropathy, peripheral vascular disease, and arthritis of the 
left upper extremity secondary to cold exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to June 
1945, and from November 1945 to November 1952.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1999 RO decision which, in pertinent part, 
granted service connection and a 100 percent rating for 
peripheral neuropathy, peripheral vascular disease, and 
arthritis of both lower extremities secondary to cold 
exposure with loss of use of both lower extremities, granted 
service connection and a 20 percent rating for peripheral 
neuropathy of the right upper extremity secondary to cold 
exposure, and granted service connection and a 20 percent 
rating for peripheral neuropathy, peripheral vascular 
disease, and arthritis of the left upper extremity secondary 
to cold exposure.  Each of these grants of service connection 
was effective February 26, 1996.  The veteran appealed for 
earlier effective dates.  A personal hearing was held before 
an RO hearing officer in March 1998.  In March 2000, the 
veteran requested a Board hearing.  By a statement dated in 
October 2000, he withdrew his Board hearing request.

The Board also notes that in a February 2001 written 
presentation, the veteran's representative appears to be 
alleging clear and unmistakable error in a January 1996 
rating decision which established service connection for 
post-traumatic stress disorder (PTSD).  That issue is not 
currently on appeal and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  By rating action of July 1994, service connection for 
residuals of frozen feet and legs was denied by the RO; this 
decision, which was not appealed following notification, 
became final.

2.  The veteran's reopened claim for service connection for 
residuals of cold exposure of the legs and feet (to include 
peripheral neuropathy) was received by the RO on February 26, 
1996, and the RO granted service connection effective from 
that date.

3.  The veteran's initial claim for service connection for 
residuals of cold exposure of the right upper extremity (to 
include peripheral neuropathy) was received by the RO on 
February 26, 1996 (years after service), and the RO granted 
service connection effective from that date.

4.  The veteran's initial claim for service connection for 
residuals of cold exposure of the left upper extremity (to 
include peripheral neuropathy) was received by the RO on 
February 26, 1996 (years after service), and the RO granted 
service connection effective from that date.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 26, 
1996, for an award of service connection for peripheral 
neuropathy, peripheral vascular disease, and arthritis of 
both lower extremities secondary to cold exposure with loss 
of use of both lower extremities, have not been met.  38 
U.S.C.A. § 5110 (West 1991 & Supp. 2000), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.400 (2000).

2.  The criteria for an effective date prior to February 26, 
1996, for an award of service connection for peripheral 
neuropathy of the right upper extremity secondary to cold 
exposure, have not been met.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2000),Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.400 (2000).

3.  The criteria for an effective date prior to February 26, 
1996, for an award of service connection for peripheral 
neuropathy, peripheral vascular disease, and arthritis of the 
left upper extremity secondary to cold exposure, have not 
been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to addressing the merits of the appellant's 
contentions, it must be pointed out that a significant change 
in the law was effected during the pendency of this appeal, 
when on November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the VCAA, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  Here, 
the veteran was notified in June 1999 that service connection 
was established for cold injury residuals including 
peripheral neuropathy of the extremities, effective February 
26, 1996, the date of his claim.  

The veteran asserts that a January 1990 Application for 
Compensation or Pension (VA Form 21-526) (which was already 
of record) constituted a claim for service connection for the 
disabilities at issue.  He has presented written argument to 
this effect.  Based on the foregoing, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  As well, VA has a duty under the VCAA to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, but in this instance he has not 
referenced any missing evidence that might aid his claim or 
may otherwise affect the outcome of this matter.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant, and, as such, further 
development requiring expenditure of VA resources is not 
warranted.  

I.  Factual Background

The veteran served on active duty from January 1941 to June 
1945, and from November 1945 to November 1952, including 
service in Korea.  His final DD Form 214 reflects that he 
received shrapnel to the right leg in Korea on February 12, 
1951, and that he had "shell shock".

On January 29, 1990, the RO received a VA Form 21-526 from 
the veteran.  In this form, in the box entitled "Nature of 
sickness, disease, or injuries for which the claim is made 
and date each began," the following words were written: 

nerves - 2/51
shell shock
residual shrapnel - lower legs 2/12/51

The Board notes that the words "shell shock" were written 
in smaller letters directly below the word "nerves".  The 
veteran reported treatment for "nerves & shrapnel" during 
service in February 1951.  He reported post-service treatment 
for "nerves" by Dr. Metzler in 1953, treatment for "nerves 
& leg" by Dr. Beckert from 1954 to the present, and VA 
treatment for "legs & nerves" since 1989.  The portion of 
the form below the words "If you claim to be totally 
disabled" was crossed out.

A VA memorandum dated on February 28, 1990 from a VA social 
worker  indicates that the veteran was a current applicant 
for "NSCP" (non-service-connected pension) from January 21, 
1990, and enclosed a report of a VA examination for 
housebound status or permanent need for regular aid and 
attendance performed on February 27, 1990.  He indicated that 
the examination report was submitted for the purpose of 
obtaining special monthly benefits.  The examination report 
reflects that the examiner diagnosed progressive muscle 
atrophy and weakness, most likely sensory motor neuropathy, 
with a history of psychotic depression with agitation.

On March 15, 1990, the RO received private medical records 
from Dr. Beckert dated from 1988 to 1990, reflecting 
treatment for neuropathy, tension, and nervousness.

On August 7, 1990, the RO received an income-net worth and 
employment statement from the veteran.  Submitted with this 
form was a VA hospital discharge summary reflecting that the 
veteran was hospitalized in January 1990.  The examiner 
indicated that on admission, the diagnostic impression was 
that the veteran might have either a hereditary sensory motor 
neuropathy, or a lower motor neuron disease with peripheral 
neuropathy, and the veteran was admitted for a muscular nerve 
biopsy.  The discharge diagnoses were progressive muscle 
atrophy and weakness, most likely sensory motor neuropathy, 
and history of psychotic depression with agitation.

A VA hospital discharge summary shows that the veteran was 
hospitalized in August 1990.  A neurological examination was 
performed on admission and reflected the following diagnostic 
impressions:  a psychiatric disorder - manic-depressive 
disorder/anxiety, peripheral neuropathy, and dizziness.  The 
examiner opined that the veteran's peripheral neuropathy was 
stable and of questionable etiology, although he suspected a 
familial etiology.  The discharge diagnoses were peripheral 
neuropathy, axonal type, depression with psychotic features 
and chronic anxiety, sinusitis, right sensorineural hearing 
loss, and brain stem ischemic demyelinization.

In a November 1990 decision, the RO granted entitlement to 
non-service-connected pension benefits, with special monthly 
pension on the basis of his progressive muscular atrophy, 
effective January 29, 1990.  By a letter dated in November 
1990, the RO notified the veteran of this decision.  The RO 
also stated that the veteran's claims for service connection 
for a shell fragment wound of the right leg and for PTSD 
(shell shock) were deferred pending an examination.

At a December 1990 VA psychiatric examination, the examiner 
diagnosed organic personality disorder characterized by 
memory defects, labile mood, disorientation, and determinate 
confusion, probably secondary to neurologic difficulties.

In a January 1991 rating decision, the RO established service 
connection for a shell fragment wound of the right leg, and 
denied service connection for any nervous condition, 
including PTSD.  By a letter dated in February 199l, the 
veteran was notified of this decision.  The RO stated that a 
VA examination did not find PTSD, and that the VA examiner 
diagnosed a nervous condition which was not related to the 
veteran's military service.  The veteran did not appeal this 
decision and did not respond to the February 1991 letter.

By a memorandum dated in February 1991, the National 
Personnel Records Center (NPRC) indicated that the veteran's 
service medical records were unavailable, having been 
destroyed in the 1973 fire at the NPRC.

On December 9, 1993, the RO received a statement from the 
veteran in which he claimed service connection for leg 
problems due to frozen legs and feet during service.  He also 
claimed service connection for a neuropsychiatric condition 
due to shell shock/battle fatigue.

In a July 1994 decision, the RO denied service connection for 
frozen feet and legs, and for a nervous condition.  The 
veteran was notified of this decision by a letter dated in 
July 1994, and he did not appeal.

On February 26, 1996, the RO received a statement from the 
veteran in which he claimed service connection for frostbite 
of the hands, legs, and feet.

By a letter to the veteran dated in April 1996, the RO 
informed him that his claim for service connection for frozen 
feet and legs was previously denied, and that new evidence 
was required to reopen his claim.

By a statement dated in November 1996, the veteran asserted 
that he was exposed to severe cold during his service in 
Korea, and that he had current neuropathy of his extremities 
as a result.

A report of a March 1997 VA examination shows that the 
examiner opined that the veteran had a number of features 
consistent with previous cold exposure accounting for his 
peripheral neuropathy.

In a May 1997 rating decision, the RO denied service 
connection for peripheral neuropathy due to cold injury.  The 
veteran submitted a notice of disagreement in June 1997, and 
a statement of the case was issued in September 1997.  The 
veteran submitted a substantive appeal in November 1997.  He 
stated that he sought service connection for peripheral 
neuropathy at 100 percent disabling effective from January 
29, 1990, which he said was the date of his claim for 
compensation benefits, with additional special monthly 
compensation.  He related that in January 1990, a veterans 
benefits counselor assisted him in completing a VA Form 21-
526, and said he assumed that the VA would examine him to 
determine any current disabilities and compare such 
disabilities with his service records prior to making a 
decision.  He stated that the veterans benefits counselor 
wrote all the claims listed on that form.  He essentially 
stated that his current service-connected peripheral 
neuropathy was the basis of his award of non-service-
connected pension effective on January 29, 1990.  He enclosed 
statements by former commanding officers regarding his in-
service cold exposure.

At a March 1998 RO hearing, the veteran reiterated many of 
his assertions.

At an April 1998 VA examination, the examiner diagnosed, in 
pertinent part, cold exposure, significant peripheral 
vascular disease, and sensory motor neuropathy.

By a statement dated in June 1998, the veteran asserted that 
the RO incorrectly adjudicated his claim in 1990.

In a January 1999 addendum to a March 1997 VA examination, 
the examiner opined that the veteran's condition was 
consistent with severe cold exposure, which was the likely 
etiology of his neuropathy.  The examiner also diagnosed 
peripheral vascular disease of the lower extremities and 
axonal sensorimotor polyneuropathy of the upper extremities.

In a February 1999 decision, the RO granted service 
connection and a 100 percent rating for peripheral 
neuropathy, peripheral vascular disease, and arthritis of 
both lower extremities secondary to cold exposure with loss 
of use of both lower extremities, granted service connection 
and a 20 percent rating for peripheral neuropathy of the 
right upper extremity secondary to cold exposure, and granted 
service connection and a 20 percent rating for peripheral 
neuropathy, peripheral vascular disease, and arthritis of the 
left upper extremity secondary to cold exposure.  Each of 
these grants of service connection was effective February 26, 
1996.

By a statement dated in March 1999, the veteran asserted that 
an effective date of January 29, 1990 should be established 
for each grant of service connection for peripheral 
neuropathy due to cold exposure, as such was the date of his 
original claim for compensation/pension benefits.

By a statement dated in June 1999, the veteran noted that he 
was not given a complete physical examination when he filed a 
claim on January 29, 1990.  He contended that since he was 
granted non-service-connected pension benefits with special 
monthly pension for progressive muscular atrophy and weakness 
effective January 29, 1990, his recent grant of service 
connection for peripheral neuropathy should be effective on 
the same date.

In December 1999, the veteran's representative reiterated 
many of the veteran's assertions.  He contended that in his 
January 1990 VA Form 21-526, the veteran intended to file a 
claim for service-connected disability compensation, not non-
service-connected pension benefits.  He stated that the 
veteran did not file a claim for non-service-connected 
pension until August 1990.  He asserted that the November 
1990 RO decision granted non-service-connected pension 
benefits for the same basic disabilities which were later 
service-connected effective February 26, 1996, and that the 
RO improperly failed to consider the issue of entitlement to 
service connection for such disability in November 1990.  He 
argued that the RO had the duty to clarify the benefit sought 
by the veteran in his January 1990 claim.

II.  Analysis

The legal authority applicable to this case states that, 
unless specifically provided otherwise, the effective date of 
an award of VA compensation shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2000); 38 C.F.R. § 
3.400 (2000).  The effective date for an award of service 
connection and compensation is the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.400(b)(2)(i) (2000).  
The effective date of an award for compensation benefits 
based on a claim reopened after a final disallowance, shall 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.400(r) (2000).

Initially, the Board notes that on January 29, 1990, the RO 
received the veteran's claims for service connection for a 
nervous condition (shell shock), and for residuals of a shell 
fragment wound.  The following month, a VA Social Worker, 
indicated by memorandum that the veteran was a current 
applicant for nonservice connected disability benefits, 
effective from January 21, 1990 (the date he signed his 
original claim for compensation benefits).  In a November 
1990 decision, the RO granted service connection for non-
service-connected pension.  In a January 1991 decision, the 
RO established service connection for a shell fragment wound 
of the right leg, and denied service connection for any 
nervous condition, including PTSD.  The veteran and his 
representative essentially assert that the veteran's January 
29, 1990 claim for service connection for a nervous condition 
and for residuals of a shell fragment wound should be 
considered as a claim for service connection for residuals of 
frostbite to include peripheral neuropathy.  A careful review 
of the file discloses no formal or informal claim for this 
benefit dated prior to December 9, 1993.  See 38 U.S.C.A. § 
5101 (West 1991); 38 C.F.R. §§ 3.151, 3.155 (2000); Crawford 
v. Brown, 5 Vet. App. 33 (1993).  

On December 9, 1993 (as shown by mailroom date stamp), the RO 
received the veteran's initial claim for service connection 
for residuals of frostbite of the legs and feet (claimed as 
frozen legs and feet).  The claim was filed many years after 
service.  The RO denied this claim in a July 1994 decision; 
the veteran did not appeal, and the decision became final.  
38 U.S.C.A. § 7105 (West 1991).  Importantly, even assuming 
for argument sake that that there was a pending claim since 
1990, this claim would have been finalized by the July 1994 
decision.

On February 26, 1996 (as shown by mailroom date stamp), the 
RO received the veteran's application to reopen a claim for 
service connection for residuals of frostbite of the legs and 
feet, as well as his initial claim for service connection for 
residuals of frostbite of the hands.  These claims were filed 
many years after service.  The claim for service connection 
for residuals of frostbite of the feet and legs was reopened, 
pursuant to 38 U.S.C.A. § 5108 (West 1991).  In a February 
1999 decision, the RO granted service connection for 
peripheral neuropathy, peripheral vascular disease, and 
arthritis of both lower extremities secondary to cold 
exposure with loss of use of both lower extremities, 
peripheral neuropathy of the right upper extremity secondary 
to cold exposure, and peripheral neuropathy, peripheral 
vascular disease, and arthritis of the left upper extremity 
secondary to cold exposure.  Each of these grants of service 
connection was effective February 26, 1996.

The file shows the veteran's application to reopen a prior 
final denial of his claim for service connection for 
residuals of frostbite of the feet and legs was received by 
the RO on February 26, 1996, and his original claim for 
service connection for residuals of frostbite of the upper 
extremities was received on February 26, 1996.  The proper 
effective date of the award of service connection for these 
disabilities is the date of receipt of the veteran's claim.  
38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2000); 38 C.F.R. § 
3.400(b),(r) (2000).

The representative also appears to be arguing that since the 
veteran filed a claim for disability compensation in 1990, 
the VARO had a duty to clarify the benefit sought.  In this 
case, there was no ambiguity.  The veteran's original 
application set out the disabilities for which service 
connection was being requested.  In addition, it is also 
pertinent to note that a claim for VA benefits must be 
submitted in the form prescribed by the Secretary.  38 U.S.C. 
§ 5101; see also Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998) ("Section 5101 is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefits to . . . be paid under the 
laws administered by the Secretary.").  The words application 
and claim are defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2000).  Any communication or 
action that demonstrates an intent to apply for an identified 
benefit may be considered an informal claim.  See 38 C.F.R. § 
3.155(a) (2000).  In this case, there was simply no formal or 
informal communication in writing requesting service 
connection for the disabilities for which the veteran seeks 
an earlier effective date.  While the VA has a duty to 
consider all claims reasonably raised by the evidence of 
record, the mere fact that a disability is noted on an 
examination is not sufficient to raise a claim for service 
connection for that disability.

The relevant facts are not in dispute, and the law, not the 
evidence, is dispositive of the outcome of this case.  As a 
matter of law, there is no entitlement to an earlier 
effective date for service connection and compensation for 
peripheral neuropathy, peripheral vascular disease, and 
arthritis of both lower extremities secondary to cold 
exposure with loss of use of both lower extremities, 
peripheral neuropathy of the right upper extremity secondary 
to cold exposure, and peripheral neuropathy, peripheral 
vascular disease, and arthritis of the left upper extremity 
secondary to cold exposure, and the claims must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An earlier effective date for service connection for 
peripheral neuropathy, peripheral vascular disease, and 
arthritis of both lower extremities secondary to cold 
exposure with loss of use of both lower extremities is 
denied.

An earlier effective date for service connection for 
peripheral neuropathy of the right upper extremity secondary 
to cold exposure is denied.


An earlier effective date for service connection for 
peripheral neuropathy, peripheral vascular disease, and 
arthritis of the left upper extremity secondary to cold 
exposure is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

